DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to applicant's amendment wherein claims 1have been amended, claims 21-24 have been added, claims 11-16 have been withdrawn, and claims 17-20 have been canceled, and claims 1-10 and 21-24 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4, 8-10, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) in view of Adams (4,323,067).

As to claim 2, Payne further discloses the storage container comprises a plurality of slots (22 port or holes, cavities) sized and shaped for storing one syringe of the plurality of syringes in a slot (Figure 5 and Figure 4).
As to claim 4, Payne further discloses the storage container comprises 16-24 slots (although Figure 4 shows three elongated slots but each of the elongated slots further comprises wave shape slot able to hold up to 24 syringes).
As to claim 8, Payne further discloses the plurality of syringes are stored vertically positioned within the storage container (Figure 5).

As to claim 10, Payne further discloses the storage container comprises a cover (14, Figure 5).
As to claim 21, Payne as modified further discloses the plurality of syringes each has a needle -free dispensing tip (as shown in Figure 5 of Payne, Adam also discloses the syringes having a spout (48) with a cap (50).  
As to claim 24, Payne as modified further discloses the plurality of syringes are stored within the storage container with a tip of each of the plurality of syringes facing downward relative to an end opposite the tip (Figure 5 of Payne).

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067), further in view of Marder (4,863,451).
As to claims 3 and 5, Payne as modified does not disclose a plurality of slots includes a label that corresponds to a dosing protocol, the container or the plurality of syringes or both comprises an identification system.  Nevertheless, Marder discloses an apparatus (10) of holding plurality of syringes (32) with slots (64) for holding the plurality of syringes (32), each of the slots includes a label (78) with the label (78) that corresponds to a dosing protocol (label 78 indicates the name of the patient with the identification of the medication and quantity of the medication within the syringe, which .
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067), further in view of Keeter et al (6,935,133).
As to claim 6, Payne as modified does not disclose the delivery system comprises a plurality of swabs.  Nevertheless, Keeter discloses medicine storage system with plurality of syringes (72) with a storage container for storing the plurality of syringes (Figure 1), the storage container further discloses a plurality of swabs (container 60 comprises plurality of medical accessories such as swabs).  It would have been obvious to one skill in the art at the time of the invention to modify the container Payne as modified with swab containers containing plurality of swabs as taught by Keeter to provide a kit to clean/sanitize the skin surface prior or after usage of the syringes   
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067), further in view of Keeter et al (6,935,133) and Sponsel (1,779,451).
As to claim 7, Payne as modified does not disclose the delivery system comprises a plurality of swabs containers, one of the plurality of swab container .
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067), further in view of Sigg et al (9,220,631)
As to claim 22, Payne as modified does not disclose each of the plurality of syringes has a volume of about 1.0 mL or less.    Nevertheless, Sigg discloses a small volume syringe has a nominal maximum fill volume of between about 0.5 ml and about 1 ml (claim 1 and column 4, lines 1-4).  It would have been obvious to one skill in the art at the time of the invention to modify the size of syringes of Payne as modified with small dosage syringe as taught by Sigg to provide a small dosage to medication or milk or even water to the infant.  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al (4,863,023) and Adams (4,323,067), further in view of Haller (4,692,156).
.  
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736